

Exhibit 10.1


March 10, 2011          


CONFIDENTIAL


Far East Energy Corporation
363 N. Sam Houston Parkway East
Suite 380
Houston, Texas 77060
Attention: Michael R. McElwrath


Dear Mr. McElwrath:
 
This letter (the “Agreement”) constitutes the agreement between Religare Capital
Markets, Inc., (the “Placement Agent”) and Far East Energy Corporation (the
“Company”), that the Placement Agent shall serve as the exclusive placement
agent for the Company, on a “reasonable best efforts” basis, in connection with
the proposed placement (the “Placement”) of registered shares of the Company’s
common stock, par value $0.001 per share (such shares of common stock to be
issued in the Placement, the “Securities”) to potential investors.  The terms of
such Placement and the Securities shall be mutually agreed upon by the Company
and the purchasers (each, a “Purchaser” and, collectively, the “Purchasers”),
and nothing herein grants the Placement Agent, or contemplates that it would
have, the power or authority to bind the Company or any Purchaser or to impose
any obligation on the Company to issue any Securities or complete the Placement.
This Agreement and the documents executed and delivered by the Company and the
Purchasers in connection with the Placement shall be collectively referred to
herein as the “Transaction Documents.”  The date of the closing of the Placement
shall be referred to herein as the “Closing Date.”  The Company expressly
acknowledges and agrees that the Placement Agent’s obligations hereunder are on
a reasonable best efforts basis only and that the execution of this Agreement
does not constitute a commitment by the Placement Agent to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of the Placement Agent with respect to securing
any other financing on behalf of the Company.
 
SECTION 1.           COMPENSATION AND OTHER FEES.
 
As compensation for the services provided by the Placement Agent hereunder, the
Company agrees to pay to the Placement Agent on the Closing Date:
 
(A)      A cash arranging fee equal to US$0.0025 per Security issued in the
Placement plus 3.00% of the aggregate gross proceeds raised in the Placement,
from Securities issued to and gross proceeds raised from Approved Counterparties
(as defined in that certain mandate letter dated February 18, 2011 between the
Company and the Placement Agent (the “Engagement Letter”)) (the “Gross
Proceeds”), subject to a minimum fee of (i) US$250,000 if the Gross Proceeds are
less than US$10 million, (ii) US$500,000 if the Gross Proceeds equal or exceed
US$10 million, or (iii) US$1.0 million if the Gross Proceeds equal or exceed
US$26.5 million, provided, however, that, if (a) the Company receives or is
entitled to receive proceeds arising from any sale of Securities in connection
with the Placement by operation of Section 4.13 of that certain Securities
Purchase Agreement dated as of March 8, 2010 among the Company and the
purchasers party thereto (such purchasers being the “ROFR Purchasers” and such
proceeds being the “ROFR Proceeds”) and (b) the Gross Proceeds, including the
ROFR Proceeds, are less than US$26.5 million, then the ROFR Proceeds shall not
be included in the Gross Proceeds for purposes of calculating the Placement
Agent fee hereunder.

 
 

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
(B)       The Company shall pay to the Placement Agent all fees as described in
this Section 1 in the event that at any time prior to the expiration of 12
months after the date of this Agreement, the Company consummates, or enters into
an agreement (other than a service agreement with a placement agent, financial
adviser, investment bank or similar service provider) that subsequently results
in the consummation of, a sale by the Company of its of common stock, par value
$0.001 per share (“Common Stock”) to persons or entities who or which satisfy
clause (a) of the definition of Approved Counterparties under the Engagement
Letter.


(C)       Subject to compliance with Financial Industry Regulatory Authority
(“FINRA”) Rule 5110(f)(2)(D), whether or not the Placement occurs, and in
addition to the compensation described above in this Section 1, the Company will
reimburse the Placement Agent, upon its request from time to time, for the
properly incurred out-of-pocket expenses actually incurred by it in connection
with its performance of services under this Agreement (including the properly
incurred fees and disbursements of the Placement Agent’s counsel), such amount
not to exceed, in the aggregate, US$65,000 without the prior written consent of
the Company (provided, however, that such expense cap in no way limits or
impairs the indemnification and contribution provision of this Agreement).  Such
reimbursement shall be payable immediately upon (but only in the event of) the
closing of the Placement.


(D)      In no event will the Placement Agent be responsible for expenses
incurred in connection with the issue and sale of the Securities (including the
fees and expenses of any counsel designated by potential investors to act for
them).


(E)       The Company will pay to the Placement Agent, at a rate equal to twelve
percent (12%) per year, a monthly late payment charge (the “Late Payment
Charge”) on the unpaid balance of any fees or expenses not timely paid in
full.  With respect to any unpaid portion of the Placement Fee, the Late Payment
Charge will be computed from the date of the closing of the Placement, as
applicable, until payment in full of such fees, and with respect to the unpaid
portion of any of the Placement Agent’s expenses, the Late Payment Charge will
be computed from thirty (30) days after the Company’s receipt of the Placement
Agent’s invoice until payment in full of such expenses.

 
SECTION 2.          REGISTRATION STATEMENT.  The Company represents and warrants
to, and agrees with, the Placement Agent that as of the date hereof, as at the
time that any “free writing prospectus” containing the final pricing terms of
the Placement is distributed to the Purchasers and as of the Closing Date:

 
2

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(A)      The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File No.
333-162019) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective November 4, 2009, for the registration under the
Securities Act of the Securities. At the time of such filing, the Company met
the requirements of Form S-3 under the Securities Act.  Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) of the
Securities Act and complies with said Rule. The Company has been since the time
of initial filing of the Registration Statement and continues to be eligible to
use Form S-3 for the offering of the Securities.  The Company will file with the
Commission pursuant to Rule 424(b) of the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Securities and the plan of
distribution thereof and has advised, or will advise, the Placement Agent of all
further information (financial and other) with respect to the Company required
to be set forth therein. Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement at the date of this Agreement is hereinafter called the
“Base Prospectus”; and the supplemented form of prospectus, in the form in which
it will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference in this Agreement to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”) pursuant to Item 12 of Form S-3 which were or will be filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act, and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.
 
(B)       The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, Time of Sale Prospectus, if any, and
Prospectus Supplement, each as of its respective date, comply or will comply, as
applicable, in all material respects with the Securities Act and the Exchange
Act and the applicable Rules and Regulations. The Base Prospectus, Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, when read together with the
other information in the Registration Statement, contained any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein (with respect to Incorporated Documents incorporated by
reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, Time of
Sale Prospectus, if any, or Prospectus Supplement, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the applicable Rules and Regulations, as applicable,
and, when read together with the other information in the Registration
Statement, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that have not
been filed as required pursuant to the Securities Act other than those that will
be filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed,
or that will not be described or filed, as required.

 
3

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(C)       The Company is eligible to use free writing prospectuses in connection
with the Placement pursuant to Rules 164 and 433 under the Securities Act.  Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) of the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder.  Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) of the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder.  The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus in connection with
the Placement.  The Company will retain in accordance with the Rules and
Regulations all such free writing prospectuses.
 
(D)      The Company has delivered, or, upon request, will as promptly as
practicable deliver, to the Placement Agent complete conformed copies of the
Registration Statement and of each consent of experts, as applicable, filed as a
part thereof, and conformed copies of the Base Prospectus, Time of Sale
Prospectus, if any, and Prospectus Supplement, as amended or supplemented, in
such quantities and at such places as the Placement Agent reasonably
requests.  Neither the Company nor any of its directors and officers has
distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Securities
other than the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.
 
SECTION 3.          REPRESENTATIONS AND WARRANTIES. Except as set forth in the
Registration Statement, the Prospectus Supplement or the SEC Reports (as defined
below), which will qualify any representation or warranty otherwise made herein
to the extent of such disclosure, the Company hereby makes the following
representations and warranties set forth below to the Placement Agent as of the
date hereof, as of the time that any “free writing prospectus” containing the
final pricing terms of the Placement is distributed to the Purchasers and as of
the Closing Date.

 
4

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(A)      Organization and Qualification.  All of the direct and indirect
subsidiaries (each, a “Subsidiary”) of the Company which would constitute a
“significant subsidiary” under Regulation S-X are disclosed in the SEC Reports
and listed in Schedule 1 to this Agreement.  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any “Liens” (which for purposes of this Agreement
shall mean a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.  The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(B)       Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the “Required Approvals” (as defined in subsection
3(D) below).  Each Transaction Document has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
(C)       No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, as amended and restated from time to time, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.

 
5

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(D)      Filings, Consents and Approvals.  Except as disclosed in the SEC
reports, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any securities exchange) in connection with the execution, delivery
and performance by the Company of the Transaction Documents, other than such
filings as are required to be made under applicable Federal and state securities
laws (collectively, the “Required Approvals”).
 
(E)       Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  Prior to the
Closing Date, the Company will have reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to the
Transaction Documents.  The Securities will be issued pursuant to the
Registration Statement, and the issuance of the Securities will have been
registered by the Company under the Securities Act.  The Registration Statement
will be effective and available for the issuance of the Securities thereunder,
and the Company has not received any notice that the Commission has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.  The “Plan of Distribution” section under the
Registration Statement will permit the issuance and sale of the Securities
contemplated hereunder.  Upon receipt of the Securities, the Purchasers will
have good and marketable title to such Securities and the Securities will be
freely tradeable on the over the counter market.
 
(F)       Capitalization.  No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
issuance and sale of the Securities pursuant to the Transaction Documents, other
than the ROFR Purchasers.  Except as disclosed in the SEC Reports, the Company
has not issued any capital stock since its most recently filed periodic report
pursuant to the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees, directors and consultants pursuant to the Company’s
equity incentive plans, pursuant to the conversion or exercise of securities
exercisable, exchangeable or convertible into Common Stock (“Common Stock
Equivalents”) outstanding as of the date of the Company’s most recently filed
periodic report pursuant to the Exchange Act.  Except as a result of the
purchase and sale of the Securities and for the various outstanding series of
the Company’s convertible debt, options and warrants described in the SEC
Reports, there are no outstanding series of the Company’s convertible debt,
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than to the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities.  Except as
disclosed in the SEC Reports, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 
6

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(G)       SEC Reports; Financial Statements.  The Company has complied in all
material respects with requirements to file all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof ,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, together with the Registration Statement and the Prospectus
Supplement, being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments and abbreviated footnote disclosures.
 
(H)      Accountants.  To the Company’s knowledge, JonesBaggett LLP is a
registered public accounting firm for purposes of the Securities Act, the Rules
and regulations and the rules of the Public Company Accounting Oversight Board.
 
(I)        Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as otherwise contemplated by this
Agreement or as specifically disclosed in the SEC Reports or the Prospectus
Supplement, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting and (iv) the Company has not
issued any equity securities to any officer, director or “Affiliate” (defined as
any Person that, directly or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with a Person, as such
terms are used in and construed under Rule 144 of the Securities Act), except
pursuant to existing Company equity incentive and incentive compensation plans
or as set forth on Schedule 2 to this Agreement.  Except for the issuance of the
Securities contemplated by this Agreement or as set forth in the SEC Reports or
the Prospectus Supplement, or as otherwise disclosed to the Purchasers, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed at least one trading day prior to the date that
this representation is made.

 
7

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(J)        Internal Controls.  The Company and its Subsidiaries maintain systems
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Company
and designed such disclosure controls and procedures to provide reasonable
assurance that material information relating to the Company and its Subsidiaries
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, as the case may be, is being prepared.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Form 10-K for the year ended December 31, 2009 (such date, the “Evaluation
Date”).  The Company presented in its Annual Report on Form 10-K for the year
ended December 31, 2009 the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.
 
(K)      Litigation.  (i) Except as disclosed in the SEC Reports, the
Registration Statement or the Prospectus Supplement, there is no Proceeding
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.  Except as disclosed in the SEC Reports, the Registration Statement or
the Prospectus Supplement, neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  Except as disclosed in the SEC Reports,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary pursuant to the
Exchange Act or the Securities Act.

 
8

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(ii) No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.
 
(L)       Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.
 
(M)     Compliance.  Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including, without limitation, all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
as disclosed in the SEC Reports and except in each case as could not reasonably
be expected to have a Material Adverse Effect.
 
(N)      Regulatory Permits.  Except as disclosed in the SEC Reports, the
Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(O)      Environment.  The business and operations of the Company and each of
its Subsidiaries have been and are being conducted in compliance with all
applicable laws, ordinances, rules, regulations, licenses, permits, approvals,
plans, authorizations or requirements relating to occupational safety and
health, or pollution, or protection of health or the environment (including,
without limitation, those relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants or hazardous or toxic
substances, materials or wastes into ambient air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of chemical substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, gaseous or liquid in nature) of any governmental department, commission,
board, bureau, agency or instrumentality of the United States, any state or
political subdivision thereof, or any foreign jurisdiction, and all applicable
judicial or administered agency or regulatory decrees, awards, judgments and
other relating thereto, except where the failure to be in such compliance will
not, individually or in the aggregate, have a Material Adverse Effect; and
neither the Company nor any of its Subsidiaries has received any notice from any
governmental instrumentality or any third party alleging any material violation
thereof or liability thereunder (including, without limitation, liability for
costs of investigating or remediating sites containing hazardous substances
and/or damages to natural resources).
 
(P)       Interests in Other Entities.  Except as described in the SEC Reports,
the Company does not directly or indirectly control or have a material interest
in any other business entity.

 
9

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
  
(Q)      Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.
 
(R)       Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights currently employed by
them in connection with the business currently operated by them, that are
necessary for use in the conduct of their respective businesses as described in
the SEC Reports except where the failure to so have could not reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received any
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person, except for such
as could not reasonably be expected to have a Material Adverse Effect.
 
(S)       Insurance.  The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(T)       Transactions With Affiliates and Employees.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000, other than (i) for payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including restricted stock programs, stock option agreements under any stock
option plan of the Company.
 
(U)      ERISA.  Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code ”); no prohibited transaction, within the meaning of Section
406 of ERISA or Section 4975 of the Code, has occurred which would result in a
material liability to the Company with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 
10

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
(V)       Sarbanes-Oxley.  The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof and of the Closing Date.
 
(W)     Certain Fees.  Except as otherwise provided in this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.
 
(X)      Trading Market Rules.  The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the over the counter
market.
 
(Y)       Investment Company. The Company is not, and immediately after receipt
of payment for the Securities, will not be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
(Z)       Registration Rights.  No Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company, which rights are currently not satisfied.
 
(AA)   Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Common Stock is currently
quoted on the over the counter market.  Except as disclosed in the Registration
Statement, the Time of Sale Prospectus, if any, and the Prospectus, the Company
has not, in the 12 months preceding the date hereof, received notice from the
over the counter market to the effect that the Company is not in compliance with
the over the counter market’s listing or maintenance requirements.  The Company
is, and has no reason of which it is currently aware to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.
 
(BB)    Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill,
or other similar anti-takeover provision under the Company’s amended and
restated articles of incorporation, as amended from time to time (or similar
charter documents), or the laws of its state of incorporation that is or could
become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.
 
(CC)    Tax Status.  Except for matters that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and
except as disclosed in the SEC Reports, the Company and each Subsidiary has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been asserted or threatened against the
Company or any Subsidiary.

 
11

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
(DD)   Stock Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold hereunder will be, or will
have been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been fully complied with.
 
(EE)     Foreign Corrupt Practices.  Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(FF)     PRC Licenses.  All consents, approvals, authorizations or licenses
requisite under the legal requirements of the People’s Republic of China, not
including Taiwan, Hong Kong and Macau (“PRC”) for the due and proper
establishment and operation of the Company and its Subsidiaries have been duly
obtained from the relevant PRC individual, entity or body exercising, or
entitled to exercise, any executive, legislative, judicial, administrative,
regulatory, police, military or taxing authority or power of any nature having
authority over the Company, its Subsidiaries or any of their products or other
governmental body having authority over the Company, its Subsidiaries or any of
their products or property, and are in full force and effect except where the
failure to obtain any such consent, approval, authorization or license or
maintain the same in full force and effect would not have, or be reasonably
likely to result in, a Material Adverse Effect.
 
(GG)    PRC Filings.  All filings and registrations with the PRC required in
respect of the Company and its Subsidiaries and their capital structure and
operations including, without limitation, the registration with the Ministry of
Commerce, the China Securities Regulatory Commission, the State Administration
of Industry, or their respective local divisions of Commerce, the State
Administration of Foreign Exchange, tax bureau and customs authorities have been
duly completed in accordance with the relevant PRC legal requirements.  The
Company and each of its Subsidiaries has taken all reasonable steps (to the
extent required of the Company and each such subsidiary under PRC legal
requirements) to comply with, and to ensure compliance with any persons known to
the Company that are required to comply (in connection with their interests in
the Company) with applicable legal requirements of the relevant PRC governmental
body (including, without limitation, the Ministry of Commerce and the National
Development and Reform Commission).
 
(HH)   Immunity.  The Company and its obligations under this Agreement are
subject to suit, and none of the Company, any of its subsidiaries or any of its
or their properties or assets has any right of immunity, on any grounds, from
any action, suit or proceeding, from the giving of any relief in any action,
suit or proceeding, from set-off or counter claim, from the jurisdiction of any
PRC or U.S. federal or New York state court, as the case may be from service of
process, attachment upon or prior to jugement, or attachment in aid of execution
of judgment, or from execution of a judgment, or from other legal process or
proceeding for the giving of any relief or for the enforcement of a judgment, in
any such court, with respect to its obligations, liabilities or any other matter
arising out of or relating to this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
(II)       Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement or
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.  The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus
Supplement from the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009 and Quarterly Reports on Form 10-Q filed thereafter (in each
case under the heading “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”) (i) are within the coverage of the safe
harbor for forward looking statements set forth in Section 27A of the Securities
Act, Rule 175(b) under the Securities Act or Rule 3b-6 under the Exchange Act,
as applicable, (ii) were made by the Company with a reasonable basis and in good
faith and reflect the Company’s good faith reasonable best estimate of the
matters described therein and (iii) have been prepared in accordance with Item
10 of Regulation S-K.
 
(JJ)      Money Laundering Laws.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial record keeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions to which the Company or its
Subsidiaries are subject, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries.
 
(KK)   OFAC Compliance.  None of the Company, any Subsidiary or any of their
respective directors or officers, or to the knowledge of the Company any of
their employees, dealers, distributors or agents is currently subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (including but not limited to the designation as a
“specially designated national or blocked person” thereunder) or any sanctions
imposed under similar the laws of a relevant and applicable jurisdiction
including (collectively, “Sanctions”), and the Company will not knowingly,
directly or indirectly, use the proceeds received by it from the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or any other Person, for the purpose of
financing the activities of any Person currently subject to any Sanctions.
 
(LL)     Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the Placement
Agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii) of this
Section 3(KK), compensation paid to the Placement Agent in connection with the
Placement.
 
(MM) FINRA Affiliations.  There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company, except as set forth in
the Base Prospectus.

 
13

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(NN)    Officers and Directors Lock-Up Agreement.  Each officer and director of
the Company listed on Schedule 3 hereto has delivered to the Placement Agent an
agreement substantially in the form of Exhibit A.
 
(OO)    Company Lock-Up Agreement.  The Company has delivered to the Placement
Agent an agreement substantially in the form of Exhibit B.
 
(PP)     Securities Laws Disclosure; Publicity.  The Company shall (a) issue a
press release disclosing the material terms of the transactions contemplated
hereby simultaneously with the execution and delivery of a Subscription or Stock
Purchase Agreement or alternatively upon the confirmation of the terms of the
Securities (the “Press Release”), and (b) by 8:30 a.m. (New York City time) on
the third (3rd) day on which the Common Stock is traded on the over the counter
market following the date thereof, file a Current Report on Form 8-K disclosing
the material terms of the transactions contemplated hereby and including the
Transaction Documents as exhibits thereto.  The Company and the Placement Agent
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and, except as may be required by law,
neither the Company nor the Placement Agent shall issue any such press release
or otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of the Placement Agent, or without
the prior consent of the Company, with respect to any press release of the
Placement Agent, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication.
 
(QQ)   Stock Purchase Agreement. The representations and warranties on the part
of the Company contained in any Stock Purchase Agreement entered into by the
Company and a Purchaser with respect to the Placement are or will be accurate as
of the date of such Stock Purchase Agreement.

 
14

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
SECTION 4.           INDEMNIFICATION.  To the extent permitted by law:
 
(A)      In the event that the Placement Agent becomes involved in any capacity
in any claim, suit, action, proceeding, investigation or inquiry (including,
without limitation, any shareholder or derivative action or arbitration
proceeding) (collectively, a “Placement Agent Proceeding”) (i) in connection
with or arising out of any untrue statement or alleged untrue statement of a
material fact contained in the information (whether written or oral) supplied to
any prospective Purchaser by or on behalf of the Company or any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (ii) otherwise in connection with any matter in any way
relating to or referred to in the Agreement or arising out of the matters
contemplated by the Agreement, including, without limitation, related services
and activities prior to the date of the Agreement, the Company agrees to
indemnify, defend and hold the Placement Agent harmless to the fullest extent
permitted by law, from and against any losses, claims, damages, liabilities and
expenses in connection with any matter in any way relating to or referred to in
this Agreement or arising out of the matters contemplated by this Agreement,
including, without limitation, related services and activities prior to the date
of this Agreement, except, in the case of clause (ii) above only, to the extent
that it shall be determined by a court of competent jurisdiction in a judgment
that has become final in that it is no longer subject to appeal or other review
that such losses, claims, damages, liabilities and expenses resulted from the
gross negligence or willful misconduct of the Placement Agent. In addition, in
the event that the Placement Agent becomes involved in any capacity in any
Placement Agent Proceeding in connection with any matter in any way relating to
or referred to in this Agreement or arising out of the matters contemplated by
this Agreement, the Company will reimburse the Placement Agent for its properly
incurred legal and other out of pocket expenses (including the cost of any
investigation and preparation) as such expenses are incurred by the Placement
Agent in connection therewith, except to the extent that it shall be determined
by a court of competent jurisdiction in a judgment that has become final in that
it is no longer subject to appeal or other review that the losses, claims,
damages, liabilities and expenses to which such Placement Agent Proceeding
relates resulted from the gross negligence or willful misconduct of the
Placement Agent. If such indemnification were not to be available for any
reason, the Company agrees to contribute to the losses, claims, damages,
liabilities and expenses involved (i) in the proportion appropriate to reflect
the relative benefits received or sought to be received by the Company and its
stockholders and affiliates and other constituencies, on the one hand, and the
Placement Agent, on the other hand, in connection with the matters contemplated
by this Agreement or (ii) if (but only if and to the extent) the allocation
provided for in clause (i) is for any reason held unenforceable, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company and its stockholders
and affiliates and other constituencies, on the one hand, and the party entitled
to contribution, on the other hand, as well as any other relevant equitable
considerations. The Company agrees that for the purposes of this paragraph the
relative benefits received, or sought to be received, by the Company and its
stockholders and affiliates and other constituencies, on the one hand, and the
party entitled to contribution, on the other hand, in connection with the
matters contemplated by the Agreement shall be deemed to be in the same
proportion that the total value received or paid or contemplated to be received
or paid by the Company or its stockholders or affiliates and other
constituencies, as the case may be, as a result of or in connection with the
matters (whether or not consummated) for which the Placement Agent has been
retained to perform financial services bears to the fees paid to the Placement
Agent under this Agreement; provided that, in no event shall the Company
contribute less than the amount necessary to assure that the Placement Agent is
not liable for losses, claims, damages, liabilities and expenses in excess of
the amount of fees actually received by the Placement Agent pursuant to this
Agreement, except to the extent that it shall be determined by a court of
competent jurisdiction in a judgment that has become final in that it is no
longer subject to appeal or other review that such losses, claims, damages,
liabilities and expenses resulted from the gross negligence or willful
misconduct of the Placement Agent. Relative fault shall be determined by
reference to, among other things, whether any alleged untrue statement or
omission or any other alleged conduct relates to information provided by the
Company or other conduct by the Company (or its employees or other agents), on
the one hand, or by the Placement Agent (or its employees or other agents), on
the other hand. The Company will not settle any Placement Agent Proceeding in
respect of which indemnity would reasonably be expected to be sought hereunder,
whether or not the Placement Agent is an actual or potential party to such
Placement Agent Proceeding, without Placement Agent’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed. For purposes
of this Section 4, references to the Placement Agent shall include Religare
Capital Markets, Inc., any of its affiliates, each other person, if any,
controlling Religare Capital Markets, Inc. or any of its affiliates, their
respective officers, current and former directors, employees and agents, and the
successors and assigns of all of the foregoing persons. The indemnity and
contribution provisions of this Section 4 shall be in addition to any rights
that any indemnified party may have at common law or otherwise.
 
(B)       The Company agrees that neither the Placement Agent nor any of its
affiliates, directors, agents, employees or controlling persons shall have any
liability to the Company or any person asserting claims on behalf of or in right
of the Company in connection with or as a result of either the Placement Agent’s
engagement under this Agreement or any matter referred to in this Agreement,
including, without limitation, related services and activities prior to the date
of this Agreement, except to the extent that it shall be determined by a court
of competent jurisdiction in a judgment that has become final in that it is no
longer subject to appeal or other review that any losses, claims, damages,
liabilities or expenses incurred by the Company resulted from the gross
negligence or willful misconduct of the Placement Agent in performing the
services that are the subject of this Agreement.

 
15

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
SECTION 5.           ENGAGEMENT TERM.
 
(A)      The obligations of the Placement Agent under this Agreement may be
terminated at any time prior to the Closing Date, by notice to the Company from
the Placement Agent, without liability on the part of the Placement Agent to the
Company if, prior to the delivery and payment of the Securities, in the sole
judgment of the Placement Agent: (i) trading in securities generally on the New
York Stock Exchange, the Nasdaq National Market or the NYSE Alternext US or in
the over the counter market, or trading in any securities of the Company on the
over the counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States or the PRC, (iii) the United States or the PRC shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States or the PRC, or there shall have been a declaration
of a national emergency or war by the United States or the PRC, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States, the PRC or
elsewhere, if the effect of any such event in clause (iii) or (iv) makes it, in
the sole judgment of the Placement Agent, impracticable or inadvisable to
proceed with the sale or delivery of the Securities on the terms and in the
manner contemplated by the Base Prospectus and the Prospectus Supplement.
 
(B)       If this Agreement shall expire or be terminated pursuant to any of the
provisions hereof, or if the sale of the Securities provided for herein is not
consummated because any condition to the obligations of the Placement Agent set
forth herein is not satisfied or because of any refusal, inability or failure on
the part of the Company to perform any agreement herein or comply with any
provision herein, the Company will, subject to demand by the Placement Agent,
reimburse the Placement Agent for all properly incurred out-of-pocket expenses
actually incurred by it in connection with its performance of services under
this Agreement in an aggregate amount not to exceed US$65,000.
 
SECTION 6.          PLACEMENT AGENT’S INFORMATION.  The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in its evaluation of
the Placement, and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.
 
SECTION 7.          NO FIDUCIARY RELATIONSHIP.  This Agreement does not create,
and shall not be construed as creating rights enforceable by any person or
entity not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof.  The Company acknowledges and agrees that the
Placement Agent is not, and shall not be construed as, a fiduciary of the
Company and shall have no duties or liabilities to the equity holders or the
creditors of the Company or any other person by virtue of this Agreement or the
retention of the Placement Agent, hereunder, all of which are hereby expressly
waived.

 
16

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
SECTION 8.          CLOSING.   The obligations of the Placement Agent, and the
closing of the sale of the Securities hereunder are subject to the accuracy in
all material respects, when made, at the time that any “free writing prospectus”
containing the final pricing terms of the Placement is distributed to the
Purchasers and on the Closing Date, of the representations and warranties on the
part of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:
 
(A)      (i) No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, or any other securities or
governmental authority, (ii) no order suspending the effectiveness of the
Registration Statement or the qualification of registration of the Securities
under the securities or “blue sky” laws of any jurisdiction shall be in effect
and no proceeding for such purpose shall be pending before, or threatened to the
Company’s knowledge by the Commission or any other securities or governmental
authority shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, or any other securities or
governmental authority, and (iii) any request for additional information on the
part of the Commission, or any other securities or governmental authority (to be
included in the Registration Statement, the Base Prospectus or the Prospectus
Supplement or otherwise) shall have been complied with to the reasonable
satisfaction of the Placement Agent.  Any filings required to be made by the
Company shall have been timely filed with the Commission or relevant other
securities or governmental authority.
 
(B)       The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading, and the Company shall
not have filed a further Prospectus Supplement which resolves such objections.
 
(C)       All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
(D)      The Placement Agent shall have received from Emmel & Klegerman PC
(formerly Coppedge Emmel & Klegerman PC), special Nevada counsel to the Company,
and Weycer, Kaplan, Pulaski & Zuber, P.C., special securities counsel to the
Company, such counsels’ written opinions, addressed to the Placement Agent and
the Purchasers, dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, and a customary “10b-5” negative assurance
statement shall have been received from Weycer, Kaplan, Pulaski & Zuber, P.C.

 
17

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(E)       The Placement Agent shall have received an opinion, dated the Closing
Date, of O’Melveny & Myers LLP, as counsel to the Placement Agent, in form and
substance reasonably satisfactory to the Placement Agent.
 
(F)       Since the date of this Agreement, there shall have been no litigation
or other proceeding instituted against the Company or any of its officers or
directors in their capacities as such, before or by any Federal, state or local
court, commission, regulatory body, administrative agency or other governmental
body, domestic or foreign, which litigation or proceeding, in the reasonable
judgment of the Placement Agent, would have a Material Adverse Effect.
 
(G)       Except as disclosed in the SEC Reports, neither the Company nor any of
its Subsidiaries shall have sustained since the date of the latest audited
financial statements included in the SEC Reports or incorporated by reference in
the Base Prospectus, any loss or interference with its business from fire,
explosion, flood, terrorist act or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in or contemplated by the Base Prospectus or
the SEC Reports and (ii) since such date there shall not have been any change in
the capital stock or long-term debt of the Company or any of its Subsidiaries or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any change, or any
development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects of the Company and its Subsidiaries, otherwise than
as set forth in or contemplated by the Base Prospectus or the SEC Reports, the
effect of which, in any such case described in clause (i) or (ii), is, in the
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement.
 
(H)      Subsequent to the execution and delivery of this Agreement, there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the Nasdaq National Market, the NYSE Alternext US
or in the over the counter market, or trading in any securities of the Company
on the over the counter market, shall have been suspended or minimum or maximum
prices or maximum ranges for prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States or the PRC, (iii) the United States
or the PRC shall have become engaged in hostilities in which it is not currently
engaged, the subject of an act of terrorism, there shall have been an escalation
in hostilities involving the United States or the PRC, or there shall have been
a declaration of a national emergency or war by the United States or the PRC, or
(iv) there shall have occurred any other calamity or crisis or any change in
general economic, political or financial conditions in the United States, the
PRC or elsewhere, if the effect of any such event in clause (iii) or (iv) makes
it, in the sole judgment of the Placement Agent, impracticable or inadvisable to
proceed with the sale or delivery of the Securities on the terms and in the
manner contemplated by the Base Prospectus and the Prospectus Supplement.
 
(I)        No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the Closing Date which would
prevent the issuance or sale of the Securities or materially and adversely
affect or potentially materially and adversely affect the business or operations
of the Company.

 
18

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
(J)        The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.
 
(K)      The Company shall have entered into a securities purchase agreement or
subscription agreements with each of the Purchasers and such agreements shall be
in full force and effect and shall contain representations and warranties of the
Company as agreed between the Company and the Purchasers.
 
(L)       If required, in the reasonable judgment of the Placement Agent, the
Company shall make or authorize Placement Agent’s counsel to make on the
Company’s behalf, an Issuer Filing with the FINRA Corporate Financing Department
pursuant to FINRA Rule 5110 with respect to the Registration Statement and pay
all filing fees required in connection therewith, and the Company shall have
received a “no objections” letter from the FINRA Corporate Financing Department.
 
(M)     The Company shall have furnished or caused to be furnished to the
Placement Agent such customary closing certificates as the Placement Agent may
have reasonably requested as to the accuracy and completeness at the Closing
Date of any statement in the Registration Statement, any Time of Sale Prospectus
or the Prospectus Supplement, as to the accuracy at the Closing Date of the
representations and warranties of the Company as to the performance by the
Company of its obligations hereunder, or as to the fulfillment of the conditions
concurrent and precedent to the obligations hereunder of the Placement Agent.
 
(N)      The Placement Agent shall have received the agreements referred to in
Section 3(NN) and (OO) hereof substantially in the form of Exhibits A and B.
 
(O)      Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request in connection with the performance of its
services hereunder.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
SECTION 9.          GOVERNING LAW.  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State.  This Agreement may
not be assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. Any right
to trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived.  Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, each party hereto hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of
aforesaid courts.  Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If either party shall commence an action or proceeding to enforce any provisions
of a Transaction Document, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 
19

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
SECTION 10.        ENTIRE AGREEMENT/MISC.  This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof, with the
exception of the Engagement Letter and that certain letter agreement between the
Company and the Placement Agent dated February 18, 2011 governing
indemnification, each of which shall continue in accordance with its terms,
except for Sections 2  (governing fees, reimbursement for out-of-pocket expenses
and late payment charges) and 6 (to the extent it applies Section 2 thereof) of
the Engagement Letter, which shall be of no further force or effect.  If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect.  This Agreement may not be amended or otherwise modified or waived
except by an instrument in writing signed by both the Placement Agent and the
Company.  The representations, warranties, agreements and covenants contained
herein shall survive the closing of the Placement and delivery and/or exercise
of the Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.
 
SECTION 11.        NOTICES.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature pages attached hereto prior to 6:30
p.m. (New York City time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number on the signature pages attached hereto on a day that is
not a business day or later than 6:30 p.m. (New York City time) on any business
day, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages hereto.

 
20

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.


Very truly yours,
 
RELIGARE CAPITAL MARKETS, INC.
   
By:
/s/ Luis F. Restrepo
Name:   Luis F. Restrepo
Title:     CEO
 
Address for notice:
 
40 West 57th Street
20th Floor
New York , New York 10019
Attention:  Chief Executive Officer, US Operations
Facsimile:  +1 212 593 9796



Accepted and Agreed to as of
the date first written above:


FAR EAST ENERGY CORPORATION
   
By:
/s/ Bruce N. Huff
Name:  Bruce N. Huff
Title:    Chief Financial Officer
 
Address for notice:
 
363 N. Sam Houston Parkway East
Suite 380
Houston, Texas 77060
Attention:  Chief Executive Officer
Facsimile:  +1-832-598-0479
 
With a copy to:
 
Baker & McKenzie LLP
2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attention: Amar Budarapu, Esq.
Facsimile:  +1-214-965-5964

 
 
21

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
SCHEDULE 1
 
SUBSIDIARIES
 
1.
Newark Valley Oil & Gas, Inc., a Nevada corporation

 
2.
Far East Energy (BVI), Inc., a British Virgin Islands company

 
3.
Far East Energy (Bermuda), Ltd., a Bermuda exempted company

 
4.
Shouyang Coalbed Methane Ltd., a Bermuda exempted company

 
5.
Qinnan Coalbed Methane Ltd., a Bermuda exempted company

 
6.
Yunnan Coalbed Methane Ltd., a Bermuda exempted company

 
 
 

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
  
SCHEDULE 2


ISSUANCES OF EQUITY SECURITIES


100,000 shares of restricted Common Stock and options to purchase 100,000 shares
of Common Stock issued in January 2011 to Jennifer Whitley, Director of Finance
of the Company, as inducement grants in connection with her commencement of
employment with the Company.

 
S-2

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
 
SCHEDULE 3


LOCKUP AGREEMENTS


William A. Anderson
C. P. Chiang
Bruce N. Huff
Donald A. Juckett
Michael R. McElwrath
John C. Mihm
Lucian L. Morrison
Thomas E. Williams

 
S-3

--------------------------------------------------------------------------------

 


Exhibit 10.1


EXHIBIT A


FORM OF LOCK-UP AGREEMENT (OFFICERS AND DIRECTORS)


[l], 2011


Religare Capital Markets, Inc.
40 West 57th Street 20th Floor
New York 10019, USA


Ladies and Gentlemen:


The undersigned understands that you, as Placement Agent, propose to enter into
a Placement Agent Agreement (the “Placement Agent Agreement”) with Far East
Energy Corporation, a Nevada corporation (the “Company”), providing for a
placement of shares of the Company’s Common Stock.  Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Placement Agent Agreement.


In consideration of the foregoing, and in order to induce you to act as
Placement Agent in the Placement, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Placement Agent, the undersigned will
not, during the period beginning on the date hereof and ending on date which is
90 days after the date of the final prospectus supplement relating to the
Placement, (1) offer for sale, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of the
Company’s capital stock (the “Company Securities”) or any securities convertible
into or exercisable or exchangeable for Company Securities (including, without
limitation, Company Securities which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the United
States Securities and Exchange Commission and securities which may be issued
upon exercise of a stock option or warrant), or (2) enter into any swap or other
agreement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such shares of Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Company Securities or other securities, in cash or otherwise.


Notwithstanding the foregoing, the restrictions set forth in clause (1) and (2)
above shall not apply to (a) transfers (i) as a bona fide gift or gifts to any
charitable organization, (ii) as a bona fide gift or gifts to any other entity
or person, provided that the donee or donees thereof agree to be bound in
writing by the restrictions set forth herein, (iii) to any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth herein, and provided further that any such
transfer shall not involve a disposition for value, or (iv) with the prior
written consent of the Placement Agent, or (b) the acquisition or exercise of
any stock option or any restricted stock award issued pursuant to the Company’s
existing stock option plans or equity incentive plans, including any exercise
effected by the delivery or sale of shares of Company Securities held by the
undersigned.  Notwithstanding the foregoing, nothing contained in this letter
agreement shall prohibit the undersigned from establishing a trading plan
pursuant to Rule 10b5-1 of the Securities Exchange Act of 1934, as amended;
provided, that the undersigned shall not engage in any transaction under such
trading plan until the termination of the restrictions imposed by this letter
agreement.  For purposes of this letter agreement, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.


Notwithstanding the above, to the extent you are at such time providing research
coverage to the Company and subject to the restrictions set forth in FINRA Rule
2711(f)(4), then, if (1) during the last 17 days of the lock-up period, (A) the
Company issues an earnings release or (B) material news or a material event
relating to the Company occurs; or (2) prior to the expiration of the lock-up
period, the Company announces that it will release earnings results during the
16-day period following the last day of the lock-up period, then the
restrictions imposed by this letter agreement shall continue to apply until the
expiration of the 18-day period beginning on the date of the release of the
earnings results or the occurrence of material news or a material event relating
to the Company, as the case may be, unless the Placement Agent waives, in
writing, such extension.

 
 

--------------------------------------------------------------------------------

 


Far East Energy Corporation
 
In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this letter agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this letter agreement.  All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.


The undersigned understands that, if (i) the Placement does not occur or is
terminated prior to payment for and delivery of the shares of Common Stock to be
sold thereunder or (ii) the aggregate gross proceeds received by the Company
from the Placement do not equal or exceed US$15 million, the undersigned shall
be released from all obligations under this letter agreement.  In addition, this
letter agreement shall terminate if the offering has not closed on or before
April 11, 2011.


This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
that would apply any other law.


 (Signature page follows.)

 
A-2

--------------------------------------------------------------------------------

 
   
Far East Energy Corporation
 
Very truly yours,


[NAME OF OFFICER OR DIRECTOR]
   
By:
   
 
Name:    
 
Title:  

 
 
A-3

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF COMPANY LOCK-UP AGREEMENT


 [l], 2011


Religare Capital Markets, Inc.
40 West 57th Street 20th Floor
New York 10019, USA


Ladies and Gentlemen:


Reference is made to the Placement Agent Agreement (the “Placement Agent
Agreement”), which will be executed by and between Far East Energy Corporation,
a Nevada corporation (the “Company”), and Religare Capital Markets, Inc (the
“Placement Agent”).  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Placement Agent Agreement.


In consideration of the Placement Agent Agreement, the undersigned hereby agrees
not to, without the prior written consent of the Placement Agent, offer, sell or
otherwise dispose of any shares, directly or indirectly, of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”), or any other security of
the Company, during the period beginning on the date hereof and ending on the
date which is 90 days after the date of the final prospectus supplement relating
to the Placement, except with respect to the issuance of shares of Common Stock
upon the exercise of currently outstanding warrants, stock options or other
equity incentive awards currently outstanding under any employee benefit or
purchase plans described or incorporated by reference in the Registration
Statement or Prospectus Supplement. Notwithstanding the foregoing, the
restrictions set forth in this letter agreement shall not apply to: (i)
securities required to be issued pursuant to contractual obligations of the
Company in effect as of the date of this letter agreement and disclosed to the
Placement Agent or its counsel prior to the Closing Date; (ii) securities issued
on a pro rata basis to all holders of a class of outstanding equity securities
of the Company; and (iii) equity securities issued pursuant to employee benefit
or purchase plans described or incorporated by reference in the Registration
Statement or the Prospectus Supplement.


Notwithstanding the above, to the extent you are at such time providing research
coverage to the Company and subject to the restrictions set forth in FINRA Rule
2711(f)(4), if (1) during the last 17 days of the lock-up period, (A) the
Company issues an earnings release or (B) material news or a material event
relating to the Company occurs; or (2) prior to the expiration of the lock-up
period, the Company announces that it will release earnings results during the
16-day period following the last day of the lock-up period, then the
restrictions imposed by this letter agreement shall continue to apply until the
expiration of the 18-day period beginning on the date of the release of the
earnings results or the occurrence of material news or a material event relating
to the Company, as the case may be, unless the Placement Agent waives in
writing, such extension.


It is understood that, if (i) the Company at any time does not intend to proceed
with the issuance and sale of the Securities  pursuant to the Placement Agent
Agreement, (ii) the Placement Agent Agreement does not become effective, (iii)
the Placement Agent Agreement (other than the provisions thereof which survive
termination) shall expire, terminate or be terminated prior to payment for and
delivery of the Securities or (iv) the aggregate gross proceeds received by the
Company from the Placement do not equal or exceed US$15 million, then the
undersigned will be released from its obligations under this letter agreement.


This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
that would apply any other law.


(Signature page follows.)

 
 

--------------------------------------------------------------------------------

 
 
Far East Energy Corporation
  
Very truly yours,
 
Far East Energy Corporation
   
By:
 
Name:
    
Title:
    

 
 
B-2

--------------------------------------------------------------------------------

 